1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   ROSE P. HARMON,                                   Case No.: 2:18-cv-01205-RFB-VCF
18
                    Plaintiff,
19                                       STIPULATION AND ORDER
     vs.
20                                       DISMISSING ACTION WITH
     DITECH FINANCIAL, LLC FKA GREEN PREJUDICE AS TO DITECH
21
     TREE SERVICING, LLC, A DELAWARE FINANCIAL, LLC FKA GREEN TREE
22   LIMITED    LIABILITY   CORPORATION; SERVICING, LLC, ONLY
     EXPERIAN INFORMATION SOLUTIONS,
23   INC.; EQUIFAX INFORMATION SERVICES
     LLC; and TRANSUNION, LLC,
24
                    Defendants.
25
            Plaintiff Rose Harmon and Defendant Ditech Financial, LLC fka Green Tree Servicing,
26
     LLC, hereby stipulate and agree that the above-entitled action shall be dismissed with prejudice in
27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO DITECH FINANCIAL, LLC
     FKA GREEN TREE SERVICING, LLC, ONLY - 1
1    accordance with Fed. R. Civ. P. 41 (a)(2) as to, and ONLY as to, DITECH FINANCIAL, LLC
2
     fka GREEN TREE SERVICING, LLC. Each party shall bear its own its own attorney’s fees
3
     and costs of suit.
4
             Dated November 2, 2018.
5

6
      KNEPPER & CLARK LLC                       WOLFE & WYMAN LLP
7
      /s/ Matthew I. Knepper                    /s/ Andrew A. Bao
8     Matthew I. Knepper, Esq.                  Andrew A. Bao, Esq.
      Nevada Bar No. 12796                      Nevada Bar No. 10508
9
      Miles N. Clark, Esq.                      6757 Spencer Street
10    Nevada Bar No. 13848                      Las Vegas, NV 89119
      Email: matthew.knepper@knepperclark.com   Email: aabao@wolfewyman.com
11    Email: miles.clark@knepperclark.com
                                                Counsel for Defendant
12
      David H. Krieger, Esq.                    Ditech Financial, LLC fka Green Tree
13    Nevada Bar No. 9086                       Servicing, LLC
      HAINES & KRIEGER, LLC
14    Email: dkrieger@hainesandkrieger.com
15
      Counsel for Plaintiff
16    NAYLOR & BRASTER                          LEWIS BRISBOIS BISGAARD & SMITH
      /s/ Jennifer L. Braster
17    Jennifer L. Braster, Esq.                 /s/ Jason G. Revzin
18
      Nevada Bar No. 9982                       Jason G. Revzin, Esq.
      Andrew J. Sharples, Esq.                  Nevada Bar No. 8629
19    Nevada Bar No. 12866                      6385 S. Rainbow Blvd., Suite 600
      1050 Indigo Drive, Suite 200              Las Vegas, NV 89118
20    Las Vegas, NV 89145                       Email: jason.revzin@lewisbrisbois.com
21
      Email: jbraster@nblawnv.com               Counsel for Defendant Trans Union LLC
      Email: asharples@nblawnv.com
22                                              SNELL & WILMER
      JONES DAY                                 /s/ Bradley T. Austin
23    Katherine A. Neben, Esq.                  Bradley T. Austin, Esq.
24
      Nevada Bar No. 14590                      Nevada Bar No. 13064
      3161 Michelson Drive, Suite 800           3883 Howard Hughes Pkwy., Suite 1100
25    Irvine, CA 92612                          Las Vegas, NV 89169
      Counsel for Defendant                     Email: baustin@swlaw.com
26    Experian Information Solutions, Inc.      Counsel for Defendant Equifax Information
27                                              Services, LLC

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO DITECH FINANCIAL, LLC
     FKA GREEN TREE SERVICING, LLC, ONLY - 2
1                                                      Harmon v. Ditech Financial, LLC et al
                                                         Case No. 2:18-cv-00870-APG-VCF
2

3
                                    ORDER GRANTING
4
      STIPULATION OF DISMISSAL OF DITECH FINANCIAL, LLC FKA GREEN TREE
5

6
                           SERVICING, LLC, WITH PREJUDICE

7

8          IT IS SO ORDERED.

9          _________________________________________
           UNITED STATES DISTRICT COURT JUDGE
10

11         DATED this ____
                      7th day of _________
                                 November 2018.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO DITECH FINANCIAL, LLC
     FKA GREEN TREE SERVICING, LLC, ONLY - 3
